      Case
       Case1:18-cv-10016-ALC-DCF
            1:18-cv-10016-ALC-DCF Document
                                   Document66-3
                                            70 Filed
                                                Filed12/07/20
                                                      08/04/20 Page
                                                                Page11ofof66
                                        EXHIBIT B
                    Proposed Order Directing Notice to the Settlement Class


                           UNITED STATES DISTRICT COURT                                    12/7/2020
                          SOUTHERN DISTRICT OF NEW YORK


 BRANDON SANDERS,                            )
                                             )
       Plaintiff,                            )
                                             )
 v.                                          )   C.A. NO. 1:2018-CV-10016
                                             )
 MAKESPACE LABS, INC,                        )
                                             )   [PROPOSED] ORDER DIRECTING
       Defendant.                            )   NOTICE TO THE SETTLEMENT CLASS
                                             )
                                             )
                                             )
                                             )



       The Court, having reviewed the Motion for an Order Directing Notice to the Settlement

Class and the Settlement Agreement entered by the Parties, hereby ORDERS that:

       1.      The Court has considered the proposed settlement of the claims asserted in this

matter on behalf of the Settlement Class proposed to be certified for settlement purposes and

defined as follows:

       All natural persons residing within the United States and its Territories about whom, (i)
       beginning five (5) years prior to the filing of the Action and continuing through the date
       of the settlement, (ii) were the subject of a consumer report used by Defendant for
       employment purposes, (iii) were the subject of an adverse employment action by
       Defendant, and (iv) were not provided with a copy of the report and/or a written summary
       of their rights under the FCRA at least five (5) business days prior to the adverse action.

       2.      Based upon the Court’s review, it appears that the settlement is fair, reasonable,

and adequate, and that each of the following is true:

                    a. the proposed Class Representative, Brandon Sanders, and Class Counsel,

                    Francis Mailman Soumilas, P.C., Weiner & Sand, LLC, and the Law Office of
     Case
      Case1:18-cv-10016-ALC-DCF
           1:18-cv-10016-ALC-DCF Document
                                  Document66-3
                                           70 Filed
                                               Filed12/07/20
                                                     08/04/20 Page
                                                               Page22ofof66
                                       EXHIBIT B
                   Proposed Order Directing Notice to the Settlement Class
                   Adam G. Singer PLLC, have adequately represented the proposed Settlement

                   Class;

                   b. the proposed settlement was negotiated at arm’s length;

                   c. the relief provided for the Settlement Class is adequate, taking into account:

                            i. the costs, risks, and delay of trial and appeal;

                            ii. the effectiveness of the proposed method of providing payments to

                            Settlement Class members, including the method of processing class

                            member claims; and

                            iii. the terms of the proposed award of attorneys’ fees and costs,

                            including timing of payment.

                   d. the proposed settlement treats members of the respective Settlement Class

                   equally relative to each other.

       3.      Based upon the Court’s review, it appears that the prerequisites to a class action

under Fed. R. Civ. P. 23(a) have been satisfied in that:

                   a. there are approximately 143 Class members;

                   b. the claims of the proposed Class Representative Brandon Sanders are

                   typical of the other members of the Settlement Class;

                   c. there are questions of law and fact that are common to all members of the

                   Settlement Class;

                   d. the proposed Class Representative will fairly and adequately protect the

                   interests of the Settlement Class and has retained Class Counsel experienced

                   in consumer class action litigation who have and will continue to adequately

                   represent the Settlement Class.
      Case
       Case1:18-cv-10016-ALC-DCF
            1:18-cv-10016-ALC-DCF Document
                                   Document66-3
                                            70 Filed
                                                Filed12/07/20
                                                      08/04/20 Page
                                                                Page33ofof66
                                       EXHIBIT B
                   Proposed Order Directing Notice to the Settlement Class
       4.      Based upon the Court’s review, it appears that the action is maintainable as a class

action under Fed. R. Civ. P. 23(b)(3) because (a) a class action is superior to other available

methods for the fair and efficient adjudication of this controversy, and (b) questions of fact and

law common to the members of the Class predominate over any questions affecting only

individual members.

       5.      Therefore, the Court will be likely to be able to approve the proposed settlement

pursuant to Fed. R. Civ. P. 23(e)(2), and certify the proposed Settlement Class for purposes of

judgment on the proposed settlement.

       6.      The Court has reviewed the proposed manner of giving notice as set forth in the

Settlement Agreement and finds that the proposal fully satisfies the requirements of Fed. R. Civ.

P. 23 and due process, constitutes the best notice practicable under the circumstances, and shall

constitute due and sufficient notice to all persons entitled thereto.

       7.      No later than ten (10) days of the date of this Order, Defendant shall compile and

securely deliver to the Settlement Administrator a class list for the Settlement Class.

       8.      No later than ten (10) days after the deadline to submit exclusion requests and

objections, the Settlement Administrator will cause a declaration to be filed with the Court that

the notice of the Settlement was given as required by the Settlement Agreement.

       9.      The Court will hold a Final Approval Hearing pursuant to Fed. R. Civ. P. 23(e) on

 March 29, 2021 --------
_______________,  2020 (at least 110 days after entry of Order Directing Notice to the

Settlement Classes) at the U.S. District Court for the Southern District of New York, located at

40 Foley Square, New York, NY, Courtroom 1306                  10:00
                                                           at __________, a.m. for the following

purposes:
     Case
      Case1:18-cv-10016-ALC-DCF
           1:18-cv-10016-ALC-DCF Document
                                  Document66-3
                                           70 Filed
                                               Filed12/07/20
                                                     08/04/20 Page
                                                               Page44ofof66
                                       EXHIBIT B
                   Proposed Order Directing Notice to the Settlement Class
                   a. To determine whether the proposed settlement is fair, reasonable and

                   adequate and should be granted final approval by the Court;

                   b. To determine whether a final judgment should be entered dismissing the

                   claims of the Settlement Class with prejudice, as required by the Settlement

                   Agreement;

                   c. To consider the application of Class Counsel for an award of attorney’s

                   fees and expenses; and

                   d. To rule upon other such matters as the Court may deem appropriate.

       10.     If a Settlement Class Members chooses to opt out of the Settlement Class, such

Settlement Class Member is required to submit a request for exclusion to the Settlement

Administrator in the manner described in the Settlement Agreement, submitted no later than

sixty (60) calendar days of the date of notice. No later than ten (10) business days after the Opt-

Out Deadline Date, the Settlement Administrator shall provide to Class Counsel and Defendant’s

Counsel a complete list of all Settlement Class Members who have properly opted out of the

Settlement Class together with copies of the opt out requests.

       11.     A Settlement Class Member who does not file timely a request for exclusion shall

be bound by all subsequent proceedings, orders, and judgments in this action. Any Settlement

Class Member who submits a timely request for exclusion may revoke his or her request for

exclusion by submitting to the Settlement Administrator a written statement of revocation,

postmarked or received no later than fourteen (14) days before the date of the Final Approval

Hearing. This shall be clearly stated in the long form notice.

       12.     Any Settlement Class Member who does not opt out, but who instead wishes to

object to the Settlement or any matters as described in the Notices, may do so by filing with the
     Case
      Case1:18-cv-10016-ALC-DCF
           1:18-cv-10016-ALC-DCF Document
                                  Document66-3
                                           70 Filed
                                               Filed12/07/20
                                                     08/04/20 Page
                                                               Page55ofof66
                                       EXHIBIT B
                   Proposed Order Directing Notice to the Settlement Class
Clerk of Court, and serving on Class Counsel and Defense Counsel, a notice of their intention to

object, which shall include the following: the caption of the Litigation; the full name, address

and telephone number of the Class Member objecting to the Settlement; a detailed statement of

each objection asserted, including the grounds for objection and reasons for appearing and being

heard, together with any documents such Class Member wishes to be considered in support of

the objection; the identity of all counsel who represent the objector, including any former or

current counsel who may be entitled to compensation for any reason related to the objection to

the Settlement or Fee Petition; any and all agreements that relate to the objection or the process

of objecting—whether written or oral—between objector or objector’s counsel and any other

person or entity; the identity of all counsel representing the objector who will appear at the Final

Approval Hearing; and, all relief sought. Objections must be mailed so that they are postmarked

no later sixty (60) calendar days after the date of the notice. Objections to Settlement Class
                                                     fourteen (14)
                                                       -----------
Counsel’s attorneys’ fees may be supplemented up to seven      (7) days after the filing of a motion

for such fees to address additional information or materials in the motion. The objection and any

supplement must indicate whether the Class member and/or his attorney(s) intends to appear at

the Final Approval Hearing.

       13.     Any attorney who intends to appear the Final Approval Hearing must enter a

written Notice of Appearance of Counsel with the Clerk of Court no later than ten (10) business

days before the Final Approval Hearing.

       14.      All briefs, memoranda, petitions and affidavits to be filed in support of an award
                                                            twenty-one (21)
of attorneys’ fees and expenses shall be filed no later than ----------
                                                             ten (10) days prior to the deadline for

class members to make objections, or within another time set by the Court.
     Case
      Case1:18-cv-10016-ALC-DCF
           1:18-cv-10016-ALC-DCF Document
                                  Document66-3
                                           70 Filed
                                               Filed12/07/20
                                                     08/04/20 Page
                                                               Page66ofof66
                                      EXHIBIT B
                  Proposed Order Directing Notice to the Settlement Class
       15.     All briefs, memoranda, petitions and affidavits to be filed in support of final

approval of the Settlement shall be filed no later than ten (10) days prior to the Final Approval

Hearing, or within another time set by the Court.

       16.     The Court retains exclusive jurisdiction over this action to consider all further

matters arising out of or connected with the Settlement Agreement.



                                             BY THE COURT:



                                             ______________________________
                                             HON. ANDREW L. CARTER, JR.
                                             U.S.D.J.


       December 7, 2020
Dated:_____________________
